Citation Nr: 1730831	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  05-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for status post bilateral bunionectomies, claimed as the result of surgical treatment at a VA medical facility.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which declined to reopen the Veteran's claim to reopen a claim for VA compensation benefits under 38 U.S.C.A. § 1151 for status post bilateral bunionectomies, claimed as the result of surgical treatment at a VA medical facility.

In a November 2010 decision, the Board declined to reopen the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which granted a July 2011 Joint Motion to vacate the Board's decision and remanded the matter to the Board for compliance with instructions in the Joint Motion.

In January 2012, the Board reopened the claim in question and remanded to the RO the merits of the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151.  Consistent with the Board's January 2012 remand directives, the RO provided an examination and obtained a medical opinion concerning the relationship between the Veteran's VA surgical treatment and current foot disability, and readjudicated the Veteran's claim.

Thereafter, in June 2015, the Board denied the Veteran's claim, which he appealed to the Court.  In a September 2016 Memorandum Decision, the Court vacated and remanded the June 2015 decision, concluding that the Board provided an inadequate statement of its reasons and bases for relying on a VA examiner's January 2013 opinion that VA received the Veteran's informed consent to perform a December 1996 VA surgical procedure to treat bilateral hallux valgus, second, with bilateral plantar flexed metatarsal, after which the Veteran began to experience additional disability in the form of increased pain and numbness.   The present appeal has returned to the Board for further action consistent with the Court's Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court indicated in its September 2016 Memorandum Decision that the Board provided an inadequate statement of its reasons and bases for relying on a VA examiner's opinion that the Veteran consented to a December 1996 VA procedure after being notified of the risks and side effects of the procedure because the examiner failed to justify his conclusion that the Veteran was informed of pain and numbness that would not only immediately follow the surgery, but would persist nearly twenty years later.  The Court noted that "[t]his error is significant because whether the [Veteran] was properly informed that the surgery could result in a permanent additional disability manifested by painful and neuropathic symptoms and not merely pain bears directly on the question of whether 'a reasonable person in similar circumstances would have proceeded with the treatment.'"

In light of the foregoing, the Board finds that VA must provide an examination and obtain a medical opinion that addresses whether a reasonable health care provider would have foreseen permanent or long-term additional disability manifested by pain and neurologic disability, whether a reasonable health care provider would consider such permanent or long-term additional disability to be an ordinary risk of the treatment provided, and whether a reasonable health care provider would have disclosed such a risk in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2016).

Additionally, while on remand, VA should make reasonable efforts to acquire copies of all materials, to include medical records and disability benefits determinations, that were considered in conjunction with the Veteran's claim for benefits from the Social Security Administration benefits.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that it provide a copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  All development efforts should be documented and any negative responses should be associated with the claims file.

2.  After associating any outstanding SSA records with the claims file (if any), provide an examination and obtain a medical opinion from an appropriate clinician to determine whether additional disability following the Veteran's December 1996 bilateral bunionectomies may be attributed to either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (b) an event not reasonably foreseeable.  The claims file must be made available to and be reviewed by the examiner.  After reviewing the claims file, the examiner is asked to do the following: 

   (a) Compare the Veteran's condition immediately before his December 1996 surgery and after his December 1996 surgery, and then describe his current additional disability due to the December 1996 surgical procedure.  This assessment should be done for both feet.

   (b) For each identified additional disability, discuss the likelihood that such additional disability is due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA during the surgical treatment.

   (c) For each identified additional disability, discuss whether such additional disability was not a reasonably foreseeable outcome of the surgical procedure.  In this regard, the examiner should specifically address whether a reasonable health care provider would have foreseen permanent or long-term additional disability in the form of pain and neurologic disability, whether a reasonable health care provider would consider such permanent or long-term additional disability to be an ordinary risk of the treatment provided, and whether a reasonable health care provider would have disclosed such a risk in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

The RO/AMC should provide the examiner with the provisions governing informed consent found at 38 C.F.R. §§ 3.361 and 17.32. 

A rationale must be provided for all opinions rendered.  If the examiner cannot respond without resorting to speculation, an explanation as to why a response would be speculative must be provided. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  

4.  If the benefits sought on appeal remains denied, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




